Citation Nr: 1451307	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-48 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1. Entitlement to an evaluation in excess of 50 percent for residuals of fracture, left leg, shortening of the lower extremity (left leg disability), prior to February 28, 2011.

2. Entitlement to an evaluation in excess of 60 percent for the left leg disability from February 28, 2011.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a left leg disability with a 50 percent evaluation.

This matter was remanded in January 2011 for further development.  Since then, by way of a February 2012 rating decision, the Veteran's left leg disability rating was increased to 60 percent from February 28, 2011.  As a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the issues for entitlement to a higher rating for both stages remain viable on appeal and are addressed herein.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned at a Travel Board hearing held in October 2010.  A transcript of that hearing is of record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 28, 2011, left leg disability more nearly approximates bones of the lower extremity, shortening of over 4 inches (10.2 centimeters).  

2. From February 28, 2011, left leg disability is manifested by bones of the lower extremity, shortening of over 4 inches (10.2 centimeters).  His disability picture is not manifested by impairment of the femur with fracture of shaft with nonunion with loose motion.


CONCLUSIONS OF LAW

1. Prior to February 28, 2011, left leg disability is 60 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5275 (2014).

2. From February 28, 2011, left leg disability is no more than 60 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5275 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran was provided with a VCAA notification letter in February 2009 and his claim was last readjudicated in February 2012.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's post-service VA treatment records.  Records from the Social Security Administration were requested and a negative response was provided in February 2009 indicating that the requested medical records were destroyed.  The Veteran was also afforded multiple VA examinations throughout the course of the appeal, including the most recent examination in February 2011 pursuant to the January 2011 Board remand.  Moreover, the Board finds these examinations are adequate for rating purposes.  Thus, there has been substantial compliance with the Board's January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA and 38 C.F.R. § 3.103.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed infra, the Veteran's left leg disability has been productive of consistent symptomatology, warranting a uniform disability rating for the period of the appeal in question (excluding the temporary total rating).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Musculoskeletal Disabilities

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Analysis

For the period prior to February 28, 2011, the Veteran's left leg disability is rated as 50 percent disabling under DC 5275.  See November 2007 Rating Decision.

Under DC 5275, a shortening of the lower extremity is rated from 10 percent to 60 percent in intervals of 10 percent, depending on the length of the shorter extremity.  A 50 percent rating is assigned for a shortening of 3.5 to 4 inches (8.9 cms to 10.2 cms).  A 60 percent rating is assigned for a shortening of over 4 inches (10.2 cms).  A separate rating cannot be assigned for the shortening of leg with other ratings for fracture or faulty union in the same extremity.  See 38 C.F.R. § 4.71a, DC 5275 (Note).

The RO, in its determination, based the assignment of the 50 percent rating on objective findings made at the VA examination in August 2007, where the Veteran's left leg was identified as having a shortening between 3.5 and 4 inches, or 8.9 and 10.2 centimeters.  The examination report shows that the left leg shortening amounted to 9.5 centimeters or 3.74 inches (difference between 83.5 centimeters of the right leg and 74 centimeters of the left leg), thereby falling short of meeting the objective criteria for the 60 percent rating under DC 5275.  

The Board notes that at the VA examination in September 2009, the Veteran's right and left leg reflected the same measurements as the August 2007 examination.  The increased evaluation to 60 percent was based upon the findings at the February 2011 VA examination with respect to the difference in leg measurements.  The February 2011 examination report indicated that the left leg measures approximately 4 1/2 inches shorter than the right leg.  It was noted that this was an approximation since the left knee is held flexed and cannot be fully extended.

Based on the evidence of record, the Board finds that the Veteran displayed a consistent disability picture with respect to his left leg disability throughout the period of the appeal.  It appears that the increased rating to 60 percent was based upon the February 2011 examiner's estimate with respect to the different in leg lengths.  The Board does not believe that the Veteran's left leg became shorter on the day of that examination.  Accordingly, a 60 percent evaluation for the period prior to February 28, 2011 is warranted for the left leg disability.

The Board will now proceed to discuss whether an evaluation in excess of 60 percent is warranted from February 28, 2011 onward.  For the following reasons, the Board finds against an award of a higher rating for the left leg disability.

A 60 percent evaluation is the maximum schedular evaluation allowable under DC 5275.  Thus, the Board has considered other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  

A separate rating may be awarded if it does not result in pyramiding.  Pursuant to Esteban v. Brown, a veteran is entitled to separate ratings for each residual arising from a single disability only if none of the symptomatology for one condition is duplicative or overlapping with symptomatology of the other condition.  6 Vet. App. 259 (1994).  In this case, the Board finds that an award of a separate rating under the DCs applicable to the Veteran's left leg disability would essentially result in the prohibited practice of pyramiding, thus a separate rating under DCs pertaining to the hip and thigh (DC 5250 to 5255), knee and leg (5256 to 5263), and ankle (5270 to 5274) cannot be assigned.  The Board is aware of the Note to DC 5275 which states that a rating under this code is "[n]ot to be combined with other ratings for fracture or faulty union in the same extremity."  Under the hip and thigh codes, DC 5255 pertains to femur impairment with fracture or malunion.  In the rating percentages of 10, 20, and 30, DC 5255 contemplates knee or hip disability.  Likewise, under the knee and leg DCs, DC 5262 involve nonunion or malunion of the tibia and fibula.  The rating criteria of DC 5262 uses the term knee or ankle disability.  The Board finds that the generic language referring to the hip, knee, or ankle disability found in the rating criteria pertaining to "fracture or faulty union" essentially contemplates the same symptomatology that is already contemplated by DC 5275.  

Here, the Veteran's left leg disability is productive of painful motion in his left hip, left knee, and left ankle joints.  By way of history, the Veteran's left leg disability resulted from a car accident during active service.  He had open fractures of his left femur and knee and open fractures of his left tibia.  He was initially treated and was in a left leg cast for weeks.  He has had multiple surgeries to treat, manage, and fix the multiple fractures of his left leg above and below the knee and also to cover the area from the open fractures.  The result of the procedures was a shorter left leg.  

At a VA examination in August 2007, the Veteran reported intermittent aching pain and associated stiffness and loss of motion in his left knee.  He had to wear an elevated shoe due to the shorter length of his left leg.  The examiner attempted to perform range of motion tests although she was unable to assess the crepitus due to the limited flexion and unable to perform Lachman's or McMurray tests due to the limited motion of the left knee.  Muscle strength was 4 out of 5 in the quadriceps.  Flexion was from 0 to 20 degrees with pain from 20 to 28 degrees.  Extension was at 0 degrees.  Repetitive motion did not cause increase in pain or a change in range of motion.  Pain occurred at the same points of range of motion, however.  There was no instability, weakness, or incoordination.  X-ray studies conducted at this time revealed severe DJD of the left leg with femoral, tibial, and fibula fractures with screw holes that are healed.  

At the September 2009 VA examination, the Veteran continued to report weakness, stiffness, and also reported swelling, heat, and redness in his left leg and knee.  He reported instability and giving way of his left leg at times but he denied falling due to his left leg.  He denied locking and any abnormal motion.  He still wore the stacked shoe in light of his left leg shortening.  He reported pain in his left knee on a daily basis.  He reported fatigability and lack of endurance.  The examiner could not perform the Lachman's or McMurray tests due to the limited motion of the knee join.  Muscle strength was 4 out of 5 in the quadriceps.  Extension and flexion were from 5 to 55 degrees with pain.  Repetitive motion did not cause increase in pain or a change in range of motion.  Pain occurred at the same points of range of motion.  No new X-rays were taken at this time.

The Veteran's left knee symptomology remained fairly consistent over the course of the appeal period.  Specific tests pertaining to the left hip and left ankle were not conducted until the February 2011 examination.  At the February 2011 examination, the Veteran's lower left extremity from hip to ankle were examined and range of motion studies were conducted on the hip, knee, and ankle joints.  The Veteran reported pain in his left knee that is intermittent and reported as a 7/10 in severity.  The pain is predominantly located deep in the left knee along the medial and lateral joint line, sometimes radiating further down the tibia area.  He reported stiffness and deformity along with weakness and lack of endurance of the left leg.  He reported flare-ups as he indicated that he "sometimes feels like his left knee is hyperextending."  When he has a flare-up, the pain increases to a 8 or 9 in severity and lasts for several hours.  The Veteran still wore the stacked shoe on the left foot and walked with a significant limp lurching to his left side as he walks.

Range of motion in the left hip revealed flexion from 0 to 125 degrees without pain.  With repetitions, there was no loss of motion or pain.  The examiner noted that some of this limitation is related to the limited of motion in the left knee.  With respect to left hip extension, normal extension is 0 to 30 degrees and the Veteran was able to do that without pain  or loss of motion even upon repetition.  Normal hip adduction is from 0 to 25 degrees and the Veteran's left hip was able to do that without pain or loss of motion even with repetition.  Normal abduction is from 0 to 45 degrees and the Veteran was able to do that without pain and no loss of motion even with repetition.  The left hip externally rotated from 0 to 50 degrees without pain or loss of motion even upon repetition.  Internal rotation was from 0 to 40 degrees without pain and no loss of motion even with repetition.  

Left knee flexion began from a position of 20 degrees to 40 degrees with discomfort throughout and with repetitions there was no further loss of motion or increased pain.  The left knee showed laxity to stressing of the medial collateral ligament of the left knee in the position of 20 to 40 degrees.  The left knee could not be properly tested due to the lack of sufficient flexion for the McMurray's test.  Given the restriction on flexion, the  left knee showed less than 5 mm of anterior motion with anterior drawer testing and with posterior drawer testing in both 20 and 40 degrees of flexion.  An examination of the left ankle revealed that the Veteran lacked 10 degrees from dorsiflexion to neutral but he did not complain of pain.  With repetition, there was no further loss of motion or increased pain.  Left ankle plantar flexed from 0 to 35 degrees with mild pain the last 10 degrees, and no further loss of motion or increased pain with repetition.  X-ray evidence showed mild degenerative changes with small osteophytes in the left hip and advanced degenerative joint disease of the left knee.  

Although a separate rating cannot be assigned in addition to the 60 percent rating under DC 5275, the Board can alternatively rate the Veteran's left leg disability picture in considering whether a higher rating in excess of 60 percent is warranted.  As the Veteran's left leg disability is productive of limitation of motion with painful motion in the left hip, knee, and ankle joints, an alternative rating in each of these joint categories shall be considered herein.

Disabilities of the hip and thigh are rated under the schedular criteria of 38 C.F.R. § 4.71a, DCs 5250 through 5255.  Ankylosis is rated under DC 5250.  Favorable ankylosis is rated as 60 percent disabling (favorable is when the hip is in flexion at an angle between 20 degrees and 40 degrees and slight adduction and abduction).  Intermediate ankylosis is rated as 70 disabling.  Unfavorable ankylosis is rated as 90 percent disabling; unfavorable is described as the foot not reaching the ground with crutches necessitated.  38 C.F.R. § 4.71a, DC 5250.

Limitation of motion codes for the hip are DCs 5251 through 5154.  Limitation of extension of the thigh is rated under DC 5251; when extension is limited to 5 degrees, the rating is 10 percent.  DC 5252 provides for a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  DC 5253 addresses impairment of the thigh and provides for a 10 percent rating when there is limitation of rotation of the thigh and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  38 C.F.R. § 4.71a, DC 5253.  A 20 percent rating is assigned when there is limitation of abduction, and motion lost beyond 10 degrees.  Id.  If the hip has become a flail joint, an 80 percent rating is assigned under DC 5254.  38 C.F.R. § 4.71a, DC 5254.  Finally, impairment of the femur is rated under DC 5255, which provides a 30 percent rating malunion of the femur with marked knee or hip disability; a 60 percent rating for fracture of surgical neck of femur with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace; and a 80 percent rating for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.  Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran has not been shown to have ankylosis of the left hip as evidenced by the record.  He does not have a flail joint of the hip nor does he have nonunion or malunion of the hip joint.  He retains a full range of motion in the left hip.  The limitation of motion DCs have been considered and extension is no worse than 0 degrees on the record and flexion is no worse than 125 degrees.  Adduction and abduction were normal, as aforementioned, and limitation of rotation is not limited to 15 degrees.  Thus, for painful motion, the Veteran would get no more than a 10 percent rating for the hip joint.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint); See DeLuca, 8 Vet. App. at 204-7.  

Thus, the highest possible schedular rating under the hip and thigh rating codes would be the 10 percent rating for painful motion.  

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Codes 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5256.  The evidence of record does not show that the Veteran has ankylosis of the knee, thus DC 5256 is not for application here.

Under Diagnostic Code 5257 for impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Evidence of cartilage that is semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, calls for a 20 percent evaluation.  DC 5258.  Symptomatic removal of semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259. 

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Impairment of the tibia and fibula, warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle disability; a 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability; a 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability; and a maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, DC 5262.

Finally, DC 5263 calls for a 10 percent rating on evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, DC 5263.  This is not for application here.

Within the knee and leg DCs, there are specific guidelines with respect to separate ratings and pyramiding.  See Esteban, 6 Vet. App. at 262.  VA's General Counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In VAOPGCPREC 9-98, VA's General Counsel found that limitation of motion is a relevant consideration under DC 5259.  VA's General Counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).

As mentioned previously, the Veteran does not demonstrate anklyosis of the knee as he retains some motion, although limited, in the left knee.  He does not have genu recurvatum.  DCs 5258 and 5259 are not for application as the Veteran does not have a cartilage or meniscus issues, either dislocated or removal of such.  The Veteran does not have nonunion of the knee joint requiring a brace.  

Based on the evidence of record pertaining to the Veteran's left knee, he may be assigned a 20 percent rating, at maximum, under DC 5257 as the record demonstrates moderate instability.  He has not demonstrated severe instability.  This rating can be combined with any of the limitation of motion rating codes.  At worst, the Veteran has shown, on this record, limitation of extension to 20 degrees and limitation of flexion to 20 degrees.  That would be a 20 percent rating for instability combined with two 20 percent ratings for DCs 5261 and 5260. 

DCs 5270 through 5274 govern the ankle rating code.  Limitation of motion of the ankle is evaluated under DC 5271.  A 10 percent rating is assigned for moderate limitation and a 20 percent rating is assigned for marked limitation.  38 C.F.R. § 4.71a.  Normal range of motion of the ankle is from 0 to 20 degrees on dorsiflexion and from 0 to 45 degrees on plantar flexion.  38 C.F.R. § 4.71, Plate II.  DC 5270 involves ankylosis of the ankle, which the Veteran has not been shown to have.  Thus, it is not for application here.  Likewise, DCs 5272, 5273, and 5274 are not for application as the Veteran does not have ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.

The highest the Veteran can be awarded for his limited painful motion of the left ankle is 20 percent under DC 5271 for marked limited motion.  This is what the Board will consider in this instance.

After identifying the potential applicable ratings under the hip, knee, and ankle DCs, the Board arrived at a combined disability evaluation of 60 percent for the left leg disability.  38 C.F.R. § 4.25 (combined ratings table). 

The Board notes that the amputation rule set forth in 38 C.F.R. § 4.68 prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at the upper third of the thigh, one-third of the distance from the perineum to knee joint measured from the perineum.  Amputation at that level warrants an 80 percent disability rating.  38 C.F.R. § 4.71a, DC 5161.  Thus, an 80 percent disability rating is the highest that the Veteran could potentially be awarded for his service-connected left leg disability.  As discussed above, the highest rating that is available to the Veteran is 60 percent either under DC 5275 or under a combined disability evaluation.  In other words, the Veteran would not be awarded a greater benefit by the other possible ratings combinations and alternatives discussed herein than what he is already awarded under DC 5275 (60 percent maximum rating).  

The Board notes that the only rating under the hip, knee, and ankle DCs that provides for an 80 percent evaluation is the DC 5255, contemplating impairment of the femur, fracture of shaft or anatomical neck of with nonunion, with loose motion (spiral or oblique fracture).  As stated above, the Veteran's left hip is not manifested by nonunion and loose motion nor does his disability picture more nearly approximate that or the functional equivalent thereof.  

Finally, the Board notes that the Veteran is already in receipt of service connection for scars associated with the service-connected left leg disability.

In sum, as the evidence of record demonstrates, the Veteran's left leg disability warrants no more than the currently assigned 60 percent rating under DC 5275.  


Extraschedular Consideration

The Board also considered whether the Veteran's left leg disability warranted referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the evidence shows that the Veteran's left leg disability does not present an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  His predominant lower left extremity symptoms are with his knee joint and specifically involves weakness, instability, and painful motion, which are contemplated by DC 5275 which prohibits pyramiding with other DCs contemplating similar symptomatology.  As for limitation of motion of the left hip and left ankle, those symptoms were considered as the Board has considered an alternate combined ratings approach to rate his service-connected left leg disability that would not result in prohibitive pyramiding.  As explained above, after calculating the left hip, knee, and ankle disabilities individually pursuant to the combined ratings table, the Veteran cannot get any higher than his already awarded 60 percent.  In other words, DC 5275 adequately contemplates all of the Veteran's symptoms and is the maximum schedular rating under that code.  As a result of this decision, for the entire period of the appeal, the Veteran is in receipt of a uniform 60 percent rating under DC 5275.  A higher rating of 80 percent is not applicable as discussed above and any rating in excess of 80 percent is precluded by the amputation rule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the left leg disability, the Veteran is in receipt of service connection for other disabilities pertaining to his elbow and scars.  Because the only increased rating claim on appeal at this time is for the left leg disability, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

In sum, as the rating criteria adequately contemplate the Veteran's symptoms of his left leg disability, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.  Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 1111.  

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 60 percent for the left leg disability.  Therefore, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An evaluation in excess of 50 percent for residuals of fracture, left leg, shortening of the lower extremity (left leg disability), prior to February 28, 2011, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An evaluation in excess of 60 percent from February 28, 2011 is denied.


REMAND

The Board remands the issue of entitlement to a TDIU as it was raised by the record in the Veteran's statement made on his VA Form 9 that he cannot "do any gainful employment."

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  

Accordingly, the case is REMANDED for the following action:

After conducting all appropriate development, adjudicate the issue of entitlement to a TDIU.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


